      CASE 0:20-cr-00099-NEB-KMM Document 23 Filed 07/07/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                               Case No. 0:20-cr-99-PJS-KMM

                         Plaintiff,

 v.
                                                                ORDER
 VINCENT KONNEY,

                         Defendant.


        This matter is before the Court on Defendant Vincent Konney’s Motion to
Continue Motions Hearing. ECF No. 22. The pre-trial motions hearing is currently
scheduled to take place on July 27, 2020. Mr. Konney has consented to the hearing being
conducted by videoconference. ECF No. 22 ¶ 1. Mr. Konney requests the motions
hearing be continued until after August 2, 2020, because his counsel will be on a family
vacation without internet or reliable wifi access between July 15th and August 2nd. Id.
¶ 2. The government does not object to Mr. Konney’s request, but asks that the hearing
be held sometime before August 14, 2020, when the government’s counsel anticipates he
will be in trial. Id. ¶ 3.

        For good cause shown, Mr. Konney’s motion is GRANTED. The motions hearing
in this case will be held by Zoom videoconference Tuesday, August 11, 2020 at 1:00
PM, before United States Magistrate Judge Katherine Menendez. Instructions for joining
the videoconference will be sent to counsel for the parties by email. Pursuant to 18
U.S.C. § 3161, the time between July 27, 2020 and August 11, 2020 is excluded from
Speedy Trial Act calculations.

        IT IS SO ORDERED.

Date: July 7, 2020

                                                         s/Katherine Menendez
                                                        Katherine Menendez
                                                        United States Magistrate Judge

                                             1
